Title: To George Washington from Moses Brown, 7 October 1793
From: Brown, Moses
To: Washington, George


          
            Esteemed Friend
            Providence 7th 10th Mo. 1793
          
          As the Office of Attorney to the United States is Vacant in this state by the Death of
            Wm Chaning Esquire I take the freedom to Recommend David Howell Esquire to the
            President, as a Person Quallified and Suitable for that Office. His
            Attention & Faithfulness in his Business I have never heard Called in Question and
            his superior Abilities are Generaly Acknoledged, and as
            there are Three of Our Attorneys Members of Congress I know of none who will be Likely
            to give So General Sattisfaction. With Desires for thy Prosperity & Hapiness I
            conclude thy friend
          
            Moses Brown
          
        